EXHIBIT 10.77

 

INDEPENDENT AGENT AGREEMENT

 

THIS AGREEMENT effective as of the 26th day of October, 2017 by and between Cool
Technologies, Inc., a Nevada corporation with offices at 8875 Hidden River
Parkway, #300, Tampa, FL 33637 (collectively hereinafter the "Company") and
Barron and Associates, LLC., a Nevada Corporation located at 5636 Donald Road,
Las Vegas , Nevada 89131 USA (collectively hereinafter "Agent").

 

1. Engagement of Agent. The Company hereby engages the Agent to perform the
services that are described in Section 2, and the Agent hereby accepts such
engagement.

 

2. Duties of Agent.

 

a. Description of Duties. The Company hereby engages the Agent as its agent for
generating Revenue, and Investment Funding, for Company from various
organizations including investment funds, end-users, channel partners,
integrators, and OEMs (“Customers”). Revenue shall be defined as invoiced Net
Revenue (invoiced Total Revenue minus taxes, duties, shipping, and return
material authorizations “RMA’s”). Company shall enter into a direct relationship
with Customers, determine their creditworthiness, and shall have the sole
discretion on whether to accept or reject any transaction. All purchase orders
shall be made payable to Company at its place of business.

 

b. Agent Support. Company will provide the following support for the benefit of
Agent as requested and mutually agreed upon: sales tools, including price lists,
product literature, corporate identity tools and presentation materials; e-mail
on Company’s system, business cards; copies of customer orders, invoices, and
reports upon request; commission statements.

 

c. Company Support. Agent must adhere to any applicable customer registration
programs, status reports, and forecasting requirements.

 

d. Advertising. The Agent shall not solicit through any paid or unpaid
advertising in media of any kind using the Company name or logo, whether in
electronic or printed format, without the prior approval of the Company.

 

3. Independent Agent Status. The Agent is an independent Agent. The Agent shall
be free to exercise its own judgment as to the persons whom it will use to
assist it in the performance of its services and whom it will hire as employees
or agents, and the time, place and manner of rendering its services, including
arranging for others to provide services directly to the Company. Agent shall be
liable for all general and indirect expenses which it incurs in connection with
the performance of its duties hereunder and for any and all damages which may
arise from its conduct and that of its agents and employees. None of the agents
and employees of the Agent shall be construed as agents, employees or
representatives of the Company. The Agent shall have no authority to bind the
Company in any manner whatsoever.

 

4. Compensation. Subject to the terms and conditions hereof, the Company shall
pay Agent per the terms in Exhibit A.

 



Barron and Associates, LLC

 Sales Agent Agreement

April 13, 2018





  1

   



 

5. Representations and Covenants of Agent and Company to each Other.

 

a. The Agent and Company shall each comply with all rules and regulations of any
domestic and/or foreign regulatory authorities which may be applicable to the
activities of the Agent and the Company. Furthermore, the Agent shall comply
with all reasonable policies, practices and procedures established by Company.

 

b. The Agent represents that none of the events described below have occurred
during the past ten (10) years with respect to the Agent or any of his agents or
employees: (i) a petition under any foreign or federal bankruptcy laws or any
foreign or state insolvency law was filed by or against, or a receiver or fiscal
agent was appointed by a court for the business or property of, (A) such person
(B) any partnership in which either was a general partner (or an executive
officer of a general partner) at or within two (2) years before the time of such
filing, or (C) any corporation or business association of which either was an
executive officer at or within two (2) years before the time of such filing;
(ii) such person was convicted in a criminal proceeding or is a named subject of
a pending criminal proceeding (excluding traffic violations and other minor
offenses). The foregoing representations shall not include all offenses
previously disclosed.

 

6. Termination of Agreement. Either party may terminate this Agreement at any
time upon actual breach or default by the other party in the performance of its
obligations and duties under this Agreement and failure of the defaulting party
to cure the same with fifteen (15) day "cure period". Either party may terminate
this agreement at any time without cause. Upon termination of this Agreement by
either party, Agent shall accrue and receive commissions to which Agent would
normally be entitled according to the provisions of Exhibits A. Upon
termination, Agent shall immediately return or destroy all copies of the
Confidential Information, and any other materials provided, but the remaining
terms and obligations of these Terms and Conditions shall otherwise survive.

 

7. Nondisclosure and Nonuse of Confidential Information. During the term of this
Agreement, it may be necessary for the Company to provide the Agent with access
to certain proprietary information, the nature of the services and products
offered by the Company, and the manner in which the Company operates
(collectively the "Proprietary Information"). Such information is confidential
and is considered a trade secret by the Company. It is expressly understood that
the existence of this Agreement, and the terms and conditions negotiated with
sourced entities, shall be considered Confidential Information. The Company and
the Agent shall: (a) not disclose the Proprietary Information of each other to
others; (b) not use the Proprietary Information for any reason except as
necessary for the performance of their respective duties; (c) not copy or
otherwise produce any documents regarding the Proprietary Information except as
necessary for the performance of their respective duties, or divulge such
documents to others; (d) upon the termination of this Agreement, the Company and
the Agent shall promptly deliver to each other all documents, letters, notes,
notebooks, reports and other materials of a confidential nature relating to the
business of each other which is in their possession or control; and (e) take
additional reasonable actions necessary to ensure the confidentiality of the
Proprietary Information, including, without limitation, obtaining written
non-disclosure agreements from employees, agents and third parties to whom the
Proprietary Information is disclosed. Notwithstanding anything to the contrary
that is contained in this Agreement, the Agent and the Company may disclose
Proprietary Information solely to the extent that: (a) the Agent or the Company
is authorized in writing to do so by the other; (b) disclosure is required by
any applicable law, in the reasonable opinion of legal counsel to the parties,
or court decision or other regulatory or competent authority; (c) the
Proprietary Information is otherwise public information. The Agent and the
Company will promptly notify each other in the event that any Proprietary
Information is no longer confidential. The obligations of confidentiality
contained in this Section 5 shall survive the termination of this Agreement. The
Agent and the Company acknowledge and agree that the other party would be
irreparably damaged in the event that the provisions of this Section 5 were not
performed in accordance with their respective terms or were otherwise breached
and monetary damages would not provide an adequate or sufficient remedy in such
event. Accordingly, it is agreed that the Company or the Agent, as the case may
be, shall be entitled to equitable relief (e.g., injunctive relief and specific
performance) to enforce the provisions contained in this Section 5 in addition
to any other remedy, including monetary damages, that may be available at law or
in equity.

 



Barron and Associates, LLC.

Independent Agent Agreement

April 13, 2018





  2

   



 

8. Indemnification. Agent and Company shall promptly indemnify and hold the
other party harmless from any liability, including any attorneys' fees and any
and all other expenses, incurred by the other party as a result of the breach of
this Agreement by the other party or any negligent acts or omissions of the
other party and its employees and agents.

 

9. Notices. Whenever any notice or other communication is required to be given
pursuant to this Agreement, such notice shall be given in writing and shall be
delivered, in person, by electronic means, and/or by courier, return receipt
requested, to the address of the party set forth at the beginning of this
Agreement, or to such other address as either party hereto may give in
accordance with the provisions of this Agreement.

 

10. Governing Law and Venue. This Agreement shall be governed by and construed
in accordance with the laws of the State of Nevada, and any dispute arising
under this Agreement shall lie solely with the federal or state courts in and
for Clark County, Nevada, USA.

 

11. Entire Agreement; Waiver. This Agreement contains the entire agreement and
understanding of the parties hereto and supersedes all prior agreements and
understandings relating to the subject matter hereof. No modification,
amendment, waiver or alteration of this Agreement or any of the provisions
hereof shall in any event be effective unless the same shall be in a written
document executed by both parties. Any such waiver shall be effective only in
the specific instance and for the specific purpose for which given.

 

12. Successors and Assigns; Assignment. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto, and their
heirs, successors, assigns and legal representatives. The rights and duties of
the Agent are not assignable without the prior written consent of the Company.

 

13. Severability. Every provision of this Agreement is intended to be severable.
If any term or provision hereof is illegal or invalid for any reason whatsoever,
such illegality or invalidity shall not affect the validity of the remainder of
the Agreement.

 

14. Waiver of Jury Trial. As part of the consideration for entering into this
Agreement, the Company and the Agent each waive their rights to trial by jury.

 

15. Litigation Costs. In the event of any litigation arising out of this
Agreement or the transactions contemplated hereby, all reasonable costs and
expenses incurred in connection with such litigations, including, without
limitation, costs and attorneys' fees incurred at the trial court level, in
pursuance of costs and attorneys' fees, witnesses' traveling expenses and expert
witness fees of the prevailing party following and including any and all
appeals, shall be reimbursed by the non-prevailing party promptly upon demand.

 

16. Dispute Resolution/ Mediation/Arbitration. Each party will allow the other
reasonable opportunity to comply before it claims that the other has not met its
obligations under this Agreement. The parties will attempt in good faith to
resolve all disputes, disagreements, or claims between the parties relating to
this Agreement before taking legal action. Furthermore, both parties will
identify and agree upon a mediator within 30 days or petition the Superior Court
of Clark County, Nevada to appoint a mediator to settle the claim. Any party
that fails to participate in this process in good faith waives their right to
any attorneys' fees, litigation fees, cost of expert services and any and all
other expenses, incurred by the other party as a result of the breach of this
Agreement by the other party or any negligent acts or omissions of the other
party and its employees and Agents.

 



Barron and Associates, LLC.

Independent Agent Agreement

April 13, 2018





  3

   



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 



Company

 

Agent

 

 

 

 

 

 

 

By:

/s/ Timothy Hassett

 

By:

/s/ Elizabeth F. Myers

 

Name:

Timothy Hassett

 

Name:

Elizabeth F. Myers

 

Title:

CEO

 

Title:

Managing Partner

 



 



Barron and Associates, LLC.

Independent Agent Agreement

April 13, 2018





  4

   



 

EXHIBIT A - COMPENSATION

 

1. Commissions. Company agrees to pay Agent a portion of the cash proceeds from
a customer as a percentage of the Net Revenue (“Commissions”). Specific
Commissions rates are defined as follows:

 

Commission Rate for Registered Opportunities after date of initial order

Months 1-18

Months 19+

10%

5%

 

Commissions will be earned on the date invoice is paid in full to the company.

 

2. The Agent will be eligible to receive blocks of warrants on a sliding scale
for each agreement in principle accepted and signed by the Company. For each of
the first two agreements accepted by the Company, the Agent will be eligible to
receive a warrant to purchase 1,000,000 shares of restricted common stock. For
each subsequent agreement, the block of warrants that the Agent will be eligible
to receive will be reduced by half. Upon signing this agreement and signing of
the Jatropha agreement, the Agent will receive two (2) blocks of 1,000,000
warrants each at $0.05.

 

Therefore, for the second agreement in principle accepted by the Company, the
agent will be eligible to receive a warrant for 500,000 shares of restricted
common stock. For the fourth agreement, he will be eligible to receive a warrant
for 250,000 shares of restricted common stock. The scale shall continue to slide
downward until a floor of 25,000 shares is reached. For each agreement in
principle accepted after the floor is reached, the Agent will be eligible to
receive a warrant for 25,000 shares of restricted common stock.

 

The exercise price for each subsequent warrant will equal the closing price of
the Company’s common stock on the day the agreement in principle is accepted and
signed by the Company’s CEO. The warrants will be paid out on each $250,000 of
net revenue shipped by the company in fulfillment of the respective agreement in
principle

 

3. Compensation after Termination. Upon termination of this Agreement by either
party (“Effective Date of Termination”), Agent shall accrue commissions to which
Agent would normally be entitled for all orders invoiced up to six (6) months
after the Effective Date of Termination (“Period of Termination”).

 

Payment shall be made on accrued commissions only after receipt of payment by
Company.

 

Company agrees to reimburse Agent for approved expenses within 30 days of
termination.

 



Barron and Associates, LLC.

Independent Agent Agreement

April 13, 2018



 



5



 